DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, establishing Foreign Priority of the instant application to Korean Patent Application No. 10-2019-0179793, filed December 31, 2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10, 12-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lee, S., US 20040115519 A1.
Regarding Claim 1, Lee discloses a battery pack (See First Embodiment of disclosure [0033] and Fig. 1, 100) comprising: 
a battery cell ([0033-0035], two cells 10a and 10b shown in Fig. 1. For ease of comparison to instant specification and drawings, only cell 10a of the prior art and components of 10a will be referred to) comprising a first surface and a second surface which are opposite each other and on which first and second electrodes ([0034], cathode 12a in Fig. 1; anode 14a in Fig. 6) are respectively formed, and a lateral surface connecting the first and second surfaces to each other (electrical interconnection structure [0047], and Fig 5, 20); 
a first circuit board (lower circuit board 60, Fig 1, and both sides  shown in detail in Figs. 4a and 4b) arranged on the first surface and connected to the first electrode (connected to anode 14a, [0043-0047]); 
a second circuit board (upper circuit board 50, Fig. 1 and 5) arranged on the second surface and connected to the second electrode (connected to cathode 12a, [0045-0047]);  
and a flexible wiring crossing the lateral surface of the battery cell and electrically connecting the first and second circuit boards to each other (connecting conductor 20 [0043-0044, 0047],  shown in Fig. 5), wherein the first circuit board comprises: 
a first compressible conductor on an inner surface of the first circuit board (recharge cathode terminal 62a [0034], shown in Figs. 4a and 5), the inner surface facing the first electrode (see Figs); and
a first pressing surface and a first mounting portion on an outer surface of the first circuit board, wherein the outer surface of the first circuit board is opposite the first electrode (as shown in Fig 1 and 5), and the first mounting portion surrounds at least a portion of the first pressing surface (see Figs).  

Regarding Claim 2, Lee discloses all limitations as set forth above. Lee discloses a battery pack, wherein the first pressing surface is at a position corresponding to the first compressible conductor (first circuit board 60 comprises exterior, non-electrode facing side 60a, wherein first pressing surface may be located on the same footprint as discharge terminal 62a, as seen in Fig. 4a).

Regarding Claim 3, Lee discloses all limitations as set forth above. Lee discloses a battery pack, wherein the first compressible conductor is at a center area of the inner surface of the first circuit board (Conductor 62a [0034-0035], shown to be at the central location of circuit board 60 portion for cell 10a, as shown in Figs 4a and 5. This placement correlates to the same centralized placement of SP1 of the instant specification, shown in instant spec Fig. 4B and [0064] of the instant spec), the first pressing surface is at a center area of the outer surface of the first circuit board (outer surface of circuit board 60 shown in Fig. 4a), and the first mounting portion is at a peripheral area of the outer surface of the first circuit board, the peripheral area surrounding the center area of the outer surface of the first circuit board (peripheral area 64 around circuit board 60, see Fig. 4a).  

Regarding Claim 4, Lee discloses all limitations as set forth above. Lee discloses a battery pack, wherein the first pressing surface is defined by a flat portion of the outer surface of the first circuit board (circuit board 60 shown to be flat in Figs. 1, 4a, 4b, and 6), the flat portion being exposed in a direction opposite the first electrode (a flat portion of circuit board 60 shown to be opposing first electrode 12a in Fig. 1).  

Regarding Claim 6, Lee discloses all limitations as set forth above. Lee discloses a battery pack, wherein the first mounting portion comprises at least one circuit element mounted on the outer surface of the first circuit board (circuit board 60 shown to be assembled with lower cover 80 in Fig. 1 ).  

Regarding Claim 7, Lee discloses all limitations as set forth above. Lee discloses a battery pack, further comprising a first insulating adhesive layer on the inner surface of the first circuit board and surrounding the first compressible conductor (See disclosure [0044], insulation tape 28 on the inner surface of circuit board 60, in close proximity to first compressible conductor 62a in Fig. 7a).  

Regarding Claim 8, Lee discloses all limitations as set forth above. Lee discloses a battery pack, wherein the first compressible conductor is at a center area of the inner surface of the first circuit board (Conductor 62a [0034-0035], shown to be at the central location of circuit board 60 portion for cell 10a, as shown in Figs 4a and 5. This placement correlates to the same centralized placement of SP1 of the instant specification, shown in instant spec Fig. 4B and [0064] of the instant spec.), and the first insulating adhesive layer is at a peripheral area of the inner surface of the first circuit board (see proximity of insulation tape 28 to first circuit board 60 in Fig. 7a), the peripheral area surrounding the center area of the inner surface of the first circuit board (see proximity of insulation tape 28 to centered position of first circuit board 60 in Fig. 7a).  

Regarding Claim 10, Lee discloses all limitations as set forth above. Lee discloses a battery pack, wherein the second circuit board comprises: a second compressible conductor on an inner surface of the second circuit board (see disclosure [0034 and 0040], discharge terminal 52a located on circuit board 50, Fig. 3a), the inner surface facing the second electrode (At the front 50a and the back 50b sides of the circuit board 50 exist conductor patterns which serve to electrically connect the constant voltage circuit 56 with the terminals 52a, 52b, conductor patterns which serve to connect terminals 55a, 55b with the circuit and/or the cathode and anode terminals 52a, 52b, and circuit patterns which serve to make up the constant voltage circuit 56, [0040]); and a second mounting portion on an outer surface of the second circuit board, the outer surface of the second circuit board being opposite the second electrode (a flat portion of circuit board 50 shown to be opposing second electrode 14a in Fig. 1).  

Regarding Claim 12, Lee discloses all limitations as set forth above. Lee discloses a battery pack, wherein the second circuit board further comprises a second pressing surface surrounded by the second mounting portion (second circuit board 50 comprises exterior, non-electrode facing side 50a, wherein second pressing surface may be located on the same footprint as discharge terminal 52a, as seen in Fig. 3a).

Regarding Claim 13, Lee discloses all limitations as set forth above. Lee discloses a battery pack, wherein the second pressing surface is at a position corresponding to the second compressible conductor.  (second circuit board 50 comprises exterior, non-electrode facing side 50a, as second pressing surface 50a is on circuit board 50 which comprises discharge terminal 52a , Fig. 3a).  

Regarding Claim 14, Lee discloses all limitations as set forth above. Lee discloses a battery pack, wherein the second compressible conductor is at a center area of the inner surface of the second circuit board  (see disclosure [0034 and 0040], discharge terminal 52a located on circuit board 50, Fig. 3a), the second pressing surface is at a center area of the outer surface of the second circuit board, and the second mounting portion is at a peripheral area of the outer surface of the second circuit board, the peripheral area surrounding the center area of the outer surface of the second circuit board  (see Figs. 3a and 3b for peripheral area positioning).  

Regarding Claim 15, Lee discloses all limitations as set forth above. Lee discloses a battery pack, wherein the second pressing surface is defined by a flat portion of the outer surface of the second circuit board, the flat portion being exposed in a direction opposite the second electrode.  (see Fig. 1 for detailed orientation, showing second circuit board 50 exposed in a direction opposite second electrode 12a).  

Regarding Claim 17, Lee discloses all limitations as set forth above. Lee discloses a battery pack, wherein the second mounting portion comprises at least one circuit element mounted on the outer surface of the second circuit board at a position corresponding to the second compressible conductor (circuit element includes board 50, Fig. 3a)

Regarding Claim 19, Lee discloses all limitations as set forth above. Lee discloses a battery pack, wherein the second compressible conductor is at a center area of the inner surface of the second circuit board (Conductor 52a [0034-0035], shown to be at the central location of circuit board 50 portion for cell 10a, as shown in Figs 3a and 5. This placement correlates to the same centralized placement of SP2 of the instant specification, shown in instant spec Fig. 4B and [0064] of the instant spec.), and the second insulating adhesive layer is at a peripheral area of the inner surface of the second circuit board, the peripheral area surrounding the center area of the inner surface of the second circuit board  (peripheral area 54 around circuit board 50, see Fig. 3a). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2004015519 A1 as applied to Claims 1 and 10 above, and further in view of Yin et al., "Highly Stable Battery Pack via Insulated, Reinforced, Buckling-Enabled Interconnect Array" Small Journal 2018, Vol.14, Issue 43. 
Regarding Claims 5 and 11, modified Lee discloses all limitations as set forth above. Lee is limited by not disclosing a battery pack wherein the first compressible conductor (Claim 5) or the second compressible conductor (Claim 11) comprises an anisotropic conductive adhesive.  However, the application of an anisotropic conductive adhesive, in an application to a conductor on a coin cell battery (the same type of battery disclosed in the instant specification), is presented in Yin et al.
Yin discloses using an anisotropic conductive paste (ACP) on an anode of a coin cell battery (Experimental Section, pg. 7 and Fig. 1). Yin further discloses benefits of using ACP as an adhesive, wherein the ACP only forms a conductive pathway along the direction of the pressure applied, and therefore avoids any short circuiting in other directions (Col 2, pg. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, knowing the benefit of an anisotropic conductive adhesive applied to a conductor of a battery as disclosed by Han, to have utilized the anisotropic conductive adhesive applied to a conductor of a battery as disclosed by Han, as a component of the battery pack disclosed by Lee, in order to enable conduction, yet minimize negative impacts such as short circuiting within the battery.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2004015519 A1 as applied to Claims 1 and 10 above, and further in view of Zhang et al., US 20090148757 A1.
Regarding Claim 16, modified Lee discloses all limitations as set forth above. Lee is limited by not disclosing a battery pack wherein the second compressible conductor comprises a contact-type elastic part.  However, Zhang et al. discloses a battery holder for a button-type battery, comprising a contact-type elastic part as a component of the second compressible conductor, regardless of whether the second compressible conductor is of the negative terminal assembly, or positive terminal assembly. 
As shown in Figure 1, Zhang discloses the negative terminal 30 is shown to have a set of spring members, including two shortest free spring elements 311, and two longest spring elements 313 with a middle longer free spring element 315 disposed therebetween (See disclosure, [0016] and Figs. 1 and 2). Additionally, Zhang discloses a positive terminal 20 assembly, comprising a spring element 205 (See disclosure [0017], Figs. 1 and 3). Zhang discloses advantages to including the springs on the negative terminal, wherein the springs help in elastically lifting the battery up from the battery holder when releasing the button-type battery from the battery holder, as well as providing more electrical contact regions for engagement with the negative-electrode bottom surface of the button-type battery to be loaded into the battery holder ([0016]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, knowing the benefit of the contact-type elastic spring as disclosed by Zhang, to have utilized the contact-type elastic spring as a compressible conductor component as disclosed by Zhang, in the battery pack of Lee, in order to achieve benefits such as assistance with battery ejection, and providing an increased contact area for the conductor.

Claims 18, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2004015519 A1 as applied to Claims 1 and 10 above, and further in view of Chung, US 6580035 B1.
Regarding Claim 18, 9, and 20, Lee is limited by not disclosing a battery pack wherein a second insulating adhesive layer is arranged on the inner surface of the second circuit board and surrounds the second compressible conductor (Claim 18). Additionally, Lee is limited by not disclosing first insulating adhesive layer (Claim 9) or the second insulating adhesive layer (Claim 20) comprises a double-sided tape. However, the application of an insulating adhesive layer arranged on the surface of a circuit board is addressed by Chung.
Chung discloses an electrically insulating matrix layer surrounding and adhering to a plurality of electrically conductive features, the electrically insulating matrix being a membrane formed of a flexible electrically insulating adhesive (See disclosure at Col. 4, Lines 52-57; Fig. 10, detailed description of Fig. 10 at Col. 14, Lines 1-26 ). Chung elaborates on the benefits of the electrically insulating matrix layer, such as  a higher likelihood to eliminate voids at its interface with the electronic component or substrate to which it is attached, thereby forming a more intimate bond which provides better thermal coupling and better thermal conductivity to better transfer heat between the electronic component and the substrate;  an improved ability of the flexible insulating adhesive to serve as an underfill that absorbs some of the stress on the flexible conductive adhesive interconnections, such as stress resulting from temperature changes; allow the formation of fillets of the flexible insulating adhesive along the edges of the electronic component attached to a substrate, thereby to provide a seal that is resistant to the intrusion of water or other foreign materials between the electronic component and the substrate; and the lesser flow of the flexible conductive adhesive tends to reduce the possibility of shorting between adjacent conductive features (See disclosure, Col 7, Lines 32-54). Additionally, Chung discloses the electrically insulating, thermally conductive adhesive matrix is made from an insulating thermosetting adhesive film, wherein the insulating adhesive matrix has contact with conductive pads, and further discloses this adhesive is appropriate to bond electronic chips and other electronic components (Example 2, Col. 15, Lines 17-49), which is the same use of the insulating adhesive layer of the instant application. By disclosing the ability of the insulating adhesive matrix to bond components together, this matrix would offer the same function as the insulated double-sided tape layer of the instant specification. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, knowing the benefit of the insulating adhesive layer as disclosed by Chung, to have utilized the insulating adhesive layer as disclosed by Chung, for a first and/or second insulating adhesive layer surrounding a conductor within the battery pack disclosed by Lee, in order to achieve benefits such as proper sealing, conductivity, and ability to better withstand thermal stresses of the battery pack operations.

Pertinent Prior Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jang et al, US 20100136374 A1.
Jang et al. discloses a secondary battery 10 (See disclosure description of Fig 1, [0025-0026, 044-050]) comprising a battery cell 100, further comprising a first surface and a second surface which are opposite each other and on which first and second electrodes (first electrode plate 111 [0029] and first electrode tab 114 [0032]; second electrode plate 112 [0033] and second electrode tab 115 [0035]) are respectively formed, and a lateral surface connecting the first and second surfaces to each other; a first circuit board 210 [0045] arranged on the first surface and connected to the first electrode; a second circuit board 222 [0048] arranged on the second surface and connected to the second electrode and a flexible wiring 230 [0050] crossing the lateral surface of the battery cell and electrically connecting the first and second circuit boards to each other, wherein the first circuit board comprises: a first compressible conductor 214 and 214b ([0046]) on an inner surface of the first circuit board, the inner surface facing the first electrode and the first circuit board has the outer surface 212a ([0045]) which is located opposite the first electrode and the outer surface can be divided into a first mounting portion which surrounds at least a portion of a first pressing surface. Jang is limited by not specifically disclosing a battery pack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571)272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY C BOUCHARD/Examiner, Art Unit 1721                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721